Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 November 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Providence 9ber November 15th 1782
                  
                  I have received your Excellency’s Letter of the 12th instant.
                  It seems very clear to me by the report which I have sent you from Newport and by the intelligence which you have given me from the Newyork papers of the 5th that the evacuation of Charlestown has been made on the 1st instant, and I expect that your Excellencys next Letter will bring me a confirmation of it.  The Letter which Sir Guy Carleton has wrote me relative to the servants whom I claimed, is of the 4th 9ber and gives me reason to believe that Admiral Digby was very near putting under sail, The Chr de La Luzerne in a Letter of the 7th instant from Philadelphia, tells me that Digby is sailed with 4,000 Land Troops, but I shall suspend my belief of that Intelligence until Your Excellency confirmates it.  To morrow I send off my artillery to Boston, and the Troops shall wait here the orders they shall receive from the Navy, but I fear least it be not ready to sail before the 1st Xber.  I beg of your Excellency to forward this Letter for the Duke de Lauzun.  I am with respect and personal attachment Sir, Your Excellency’s most obedient & humble servant
                  
                     le cte de Rochambeau
                     
                  
               